Order entered December 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00102-CV

                   ESTATE OF FREDERIC B. ASCHE, JR., DECEASED

                           On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. PR-11-3533-2

                                           ORDER
       We GRANT appellees’ December 28, 2015 unopposed second motion for an extension

of time to file a brief. Appellees shall file a brief by FEBRUARY 1, 2016. We caution

appellees that no further extension will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE